Order entered March 13, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-18-01256-CV

                           DEANNA AI LEE, Appellant

                                       V.

                        KEVIN DUC NGUYEN, Appellee

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-17-22786

                                      ORDER

      By order dated December 13, 2018, we ordered this appeal submitted

without the reporter’s record. On May 22, 2019, the reporter’s record was filed.

We VACATE that portion of our December 13, 2018 order that ordered this

appeal submitted without the reporter’s record. The appeal will proceed on both

the clerk’s and reporter’s records.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE